 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN LYNN NOELDNER,                           No. 2:19-cv-0775 KJM DB PS
      ANGELA TEARLE NOELDNER,
12

13                       Plaintiffs,                    ORDER
14           v.
15    UNITED STATES GOVERNMENT, et
      al.,
16

17                       Defendants.
18

19          Plaintiffs Jonathan Noeldner and Angela Noeldner are proceeding in this action pro se.

20   This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28

21   U.S.C. § 636(b)(1). On May 2, 2019, plaintiffs filed a complaint and plaintiff Jonathan Noeldner

22   filed a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) Plaintiffs’ complaint alleges that

23   the defendants are responsible for a forest fire that damaged plaintiffs’ property.

24          Plaintiffs’ complaint, however, is signed only by plaintiff Jonathan Noeldner. (Compl.

25   (ECF No. 1) at 5.) Plaintiffs are advised that the right to represent oneself pro se is personal and

26   does not extend to other parties. Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008);

27   see also Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant appearing in propria

28   persona has no authority to represent anyone other than himself.”). Moreover, a non-attorney
                                                        1
 1   “has no authority to appear as an attorney for others than himself.” C.E. Pope Equity Trust v.

 2   U.S., 818 F.2d 696, 697 (9th Cir. 1987). Individuals who are representing themselves in this

 3   court may not delegate the litigation of their claims to any other individual. Local Rule 183(a).

 4   In this regard, the name, address, and telephone number of each party must be included in the

 5   upper left-hand corner of each document presented for filing and each plaintiff must sign each

 6   document they file. Local Rule 131(a) and (b); Fed. R. Civ. P. 11.

 7           Moreover, only plaintiff Jonathan Noeldner has filed an application to procced in forma

 8   pauperis. Each plaintiff seeking leave to proceed in forma pauperis must submit a separate

 9   application for leave to proceed in forma pauperis. Filing fees must be paid unless each plaintiff

10   applies for and is granted leave to proceed in forma pauperis.

11           Accordingly, IT IS HEREBY ORDERED that:

12           1. Within twenty-one days of the date of this order plaintiffs shall submit an amended

13   complaint signed by all plaintiffs named in the amended complaint; and

14           2. Within twenty-one days of the date of this order each plaintiff named in the amended

15   complaint shall file a motion to proceed in forma pauperis or plaintiffs shall pay the applicable

16   filing fee.

17   DATED: October 4, 2019                                /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       2
